DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 12/18/2020 has been entered. Claims 21-23, 25, 29, 31 and 39-40 are amended. Claims 21-40 are pending, claims 24 and 26-27 are withdrawn.
Response to Arguments
Applicant's arguments filed 12/18/2020 with respect to double patenting rejections of claims 21-40 have been fully considered and are persuasive. The double patenting rejections are now withdrawn.
Applicant’s arguments with respect to claims 21, 23, 28, 30-35 and 39-40 have been considered but are moot because of the new ground of rejection based on the new references applied (Yu US 2015/0006005, Elhawwashy US 9,211,025).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 28-35, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh (2016/0068264), and further in view of Yu (US 2015/0006005) and Elhawwashy (US 9,211,025).
Regarding claim 21, 39, Ganesh discloses a system and method for secure delivery via an unmanned vehicle, the system comprising: 
at least one memory storing instructions; and one or more processors configured to execute the instructions to perform operations comprising (via delivery service server 240, Para. 8, 48 and 27): 
receiving request data for on-demand delivery of a payload (delivery may be ordered directly from a delivery service, or may be provided in connection with purchase of goods, such as via an online vendor accepting an online order for a product, Para. 27, 48); 
selecting an unmanned vehicle for delivery from among a plurality of unmanned vehicles based on the request data (via server selecting an available drone 100 out of the delivery drones, Para. 26, 28, 48); and 
transmitting, to the unmanned vehicle, one or more instructions to: 
travel to a delivery destination with the payload loaded in a vehicle chamber (via drone 100 in communication with server 240 to receive delivery destination, Para. 48-49 and Fig. 1C); and 

Ganesh fails to disclose the request data comprising a payload loading location; the vehicle is selected based on the payload loading location; the vehicle chamber is an enclosed vehicle chamber.
Yu teaches a system including autonomous vehicles to deliver payloads, a vehicle is selected based on the payload loading location (via item for delivery location designated by the user, the selected vehicle is one that is in relative close proximity to the sender's designated location, Para. 187), and the autonomous vehicle includes enclosed chamber for the payload (Para. 109).
From the teachings of Yu, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ganesh to include the request data comprising a payload loading location in order to find the payload; the vehicle is selected based on the payload loading location in order to reduce the delivery time; and the vehicle chamber is an enclosed vehicle chamber in order to protect and prevent loss of the payload.
The combination of Ganesh and Yu fails to disclose depositing the payload into a delivery location chamber.
Elhawwashy teaches a delivery location chamber including a top door to allow easy depositing of packages by UAV from above (col. 1, lines 52-55 and Abstract).
From the teachings of Elhawwashy, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ganesh and Yu to include depositing the payload into a delivery location chamber in order to place the payload in a safe environment at the delivery location.

Regarding claim 28, Ganesh discloses the operations further comprise receiving an indication of a tampering event from the unmanned vehicle (By monitoring social media the processor of the drone may try to detect that jamming measures or other measures are being contemplated to intercept, jam, hijack, or otherwise tamper with the drone, Para. 106) and transmitting a command to the unmanned vehicle to mark the payload (via server determines a threat has been detected and communicates with drone to mark the drone with secure navigation mode, Para. 107).
Regarding claim 29, Ganesh discloses the request data are associated with a user profile (via particular Amazon customer, Para. 27); and the payload delivery is based on an authentication process, the authentication process comprising receiving an input and verifying the input with information in the user profile (via verification of user purchase code 302 associated with user, Para. 55).
Regarding claim 30, Ganesh discloses the request data are associated with a user profile (via particular Amazon customer, Para. 27); and the operations further comprise: receiving, from the delivery-location chamber, authentication data; verifying the authentication data with information in the user profile; and transmitting, based on the verification of the authentication data, an instruction to the delivery-location chamber to grant access to the chamber (via code received by particular user, Para. 55). 
Regarding claim 31, Ganesh discloses the request data further comprise a request for location-tracking delivery (via periodic location updates, Para. 107) and the delivery location is based on location data received from a device associated with the request (via the specified location may be the location of the purchaser's computing device, Para. 28).

Regarding claim 33, Ganesh discloses wherein the operations further comprise: receiving additional request data updating the delivery location to a different location; and transmitting an instruction to the unmanned vehicle to travel to the different location with the payload in the vehicle chamber (the purchaser may have moved to a new destination and may have modified the delivery destination. The new destination information may be conveyed to the drone 100 through one or more of the wireless connections 231, 233, and 235, Para. 51). 
Regarding claim 34, Ganesh discloses the operations further comprise transmitting, to the unmanned vehicle, one or more instructions to dock at a delivery location configured with at least one of a battery charging station (via drone receiving from server destination with charging, Para. 37, 39).
Regarding claim 35, Ganesh discloses wherein the operations further comprise: receiving, from the unmanned vehicle, an indication that a malfunction occurred (the processor of the drone may try to detect that jamming measures or other measures are being contemplated to intercept, jam, hijack, or otherwise tamper with the drone, Para. 106); transmitting, to the unmanned vehicle, instructions to travel to a specified location based on the malfunction (via server determines a threat has been detected and communicates with drone to execute secure navigation mode, Para. 107, Para. 107); and performing: transmitting, to the unmanned vehicle, one or more updated instructions to travel to the delivery destination based on a determination that the malfunction is no longer present (via server in communication with drone to reach destination when a threat is not detected, Para. 107). 
Claim 22, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh, Yu, Elhawwashy, and further in view of Chan (US 2016/0117931).

Chan teaches planning and routing of different unmanned vehicles based on airspace conditions of the location (Para. 225).
From the teachings of Chan, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ganesh, Yu, and Elhawwashy to include the selecting the unmanned vehicle is based on the delivery location in order to prevent accidents by selecting the appropriate vehicle with the correct capabilities based on the traffic condition at the location.
Regarding claim 25, Ganesh fails to disclose selecting the vehicle is based on a traffic condition.
Chan teaches planning and routing of different unmanned vehicles in an airspace condition based on drone type (Para. 225).
From the teachings of Chan, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ganesh, Yu and Elhawwashy to include selecting the vehicle is based on a traffic condition in order to prevent accidents by selecting the appropriate vehicle with the correct capabilities based on the traffic condition.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh, Yu, Elhawwashy, and further in view of Cao (US 2016/0364678).
Regarding claim 36, Ganesh fails to disclose the delivery location is a location of a consumer vehicle.
Cao teaches that a consumer vehicle can be configured to receive a drone delivery (when a vehicle is proximal to a package delivery point, a drone is launched to drop off the package at the delivery point, Para. 47 and Fig. 1B).
From the teachings of Cao, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ganesh, Yu and Elhawwashy to include the delivery location is a . 
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh, Yu, Elhawwashy and Cao, and further in view of Ashoori (US 9,469,476).
Regarding claim 37, Ganesh fails to disclose the operations further comprise: receiving travel data associated with the consumer vehicle; and transmitting, to the unmanned vehicle, instructions to alter at least one of a speed or a travel path of the unmanned vehicle. 
Ashoori teaches coordination between delivery vehicles and monitoring of location of package receiving devices to allow successful package delivery (col. 9, line 63 to col. 10, line 8).
From the teachings of Ashoori, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ganesh, Yu, Elhawwashy and Cao to include receiving travel data associated with the consumer vehicle; and transmitting, to the unmanned vehicle, instructions to alter at least one of a speed or a travel path of the unmanned vehicle in order to allow delivery of the payload to the consumer vehicle. 
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh, Yu, and Elhawwashy, and further in view of Abhyanker (US 2015/0185034).
Regarding claim 38, Ganesh fails to disclose the operations further comprise transmitting, to the unmanned vehicle, an instruction to load the payload into the vehicle chamber prior to traveling to the delivery location.
Abhyanker teaches that a drone can be configure to have the ability to pick up items for delivery (Para. 111).
From the teachings of Abhyanker, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ganesh, Yu, Elhawwashy to include the operations further comprise transmitting, to the unmanned vehicle, an instruction to load the payload into the vehicle .
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh and Yu.
Regarding claim 40, Ganesh and Yu teaches the claimed invention as shown in the rejection of claims 21, 23 and 30 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/               Primary Examiner, Art Unit 2689